Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of February 15, 2022 has been received and entered.  With the entry of the amendment, claims 3 and 4 are canceled, and claims 1-2 and 5 are pending for examination. 

Information Disclosure Statement
The information disclosure statement filed February 15, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(1) The Foreign Document listing refers to Japan 2013-023693.  However, this document was not provided.  Rather the document and translation provided were to Japan 5622678.
(2) As to the document for Japan 3972158, this document was not in acceptable form as a legible complete copy as pages 2-5, 8, 10-15, and 18 contain random symbols and not the actual copy of the document.

Claim Rejections - 35 USC § 112

The rejections of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn due to the amendments clarifying the claim language of February 15, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough et al (US 4255194) as evidenced by PubChem “2-Mercaptobenzothiazole” (hereinafter PubChem).
*** Please note that (1) evidentiary references can be used in a 35 USC 102 rejection to show that a characteristic not disclosed in the reference is inherent (note MPEP 2131.01) and (2) references cited to show a universal fact do not need to antedate the filing date (note MPEP 2124) ***
Claim 1: Hough teaches an electroless palladium plating bath comprising a palladium compound, a reducing agent, a complexing agent (ammonia or amine) and a stabilizer (note column 1, lines 20-68), where the stabilizer can be 2-mercaptobenzothiazole (MBT) (note column 2, lines 25-45, and note Examples 2 and 4 with all these features, column 4, lines 5-10 and 25-35). 
As to 2-mercaptobenzothiazoe being an organic compound in which  a divalent sulfur compound is bonded to a compound with a heterocyclic structure, the organic compound containing neither a thiol group or a disulfide bond,
The PubChem description of 2-Mercaptobenzothiazole evidences how it would have a heterocyclic structure bonded with a double bond to sulfur (note below marked up structure) (note page 1 and sections 1.1 and 1.2).  Either this can be considered a sulfur compound as divalent sulfur for bonding, or it is further evidenced that this is formed by reacting aniline, sulfur and carbon disulfide (a further divalent sulfur compound) that can be considered as providing a divalent sulfur compound to bond with the heterocyclic compound to the extent claimed (note section 11.4, which also gives dates describing this forming as before applicant’s priority date).  There would be no thiol SH group as shown or a disulfide bond.

    PNG
    media_image1.png
    190
    318
    media_image1.png
    Greyscale

Furthermore, as to the specific compound of the heterocyclic structure 2-Mercaptobenzothiazole based on the terminology could as shown also be considered a thiazolidine derivative (with the further benzo structure added).
Claim 2: the amount of the MBT used can be 3.5 mg/l, in the claimed range (along with palladium compound, ammonia complexing agent and borane based reducing agent) (column 5, lines 1-20).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Hough et al (US 4255194) as evidenced by PubChem “Methimazole” (hereinafter PubChemMethimazole).
*** Please note that (1) evidentiary references can be used in a 35 USC 102 rejection to show that a characteristic not disclosed in the reference is inherent (note MPEP 2131.01) and (2) references cited to show a universal fact do not need to antedate the filing date (note MPEP 2124) ***
Claim 1: Hough teaches an electroless palladium plating bath comprising a palladium compound, a reducing agent, a complexing agent (ammonia or amine) and a stabilizer (note column 1, lines 20-68), where the stabilizer can be 2-mercapto-1-methylimidazole (note column 2, lines 25-45). 
As to 2-mercapto-1-methylimidazole being an organic compound in which  a divalent sulfur compound is bonded to a compound with a heterocyclic structure, the organic compound containing neither a thiol group or a disulfide bond,
The PubChemMethimazole description of  Methimazole (which is a synonym for 2-mercapto-1-methylimidazole) evidences how it would have a heterocyclic structure bonded with a double bond to sulfur (note below marked up structure) (note page 1 and sections 1.1 and 1.2).  This can be considered a sulfur compound as divalent sulfur for bonding.  There would be no thiol SH group as shown or a disulfide bond.


    PNG
    media_image2.png
    234
    409
    media_image2.png
    Greyscale

Furthermore, as to the specific compound of the heterocyclic structure 2-mercapto-1-methylimidazole based on the terminology could as shown also be considered a imidazole or imidazole derivative (with the further methyl structure added).
Note that all the features claimed are taught as options by Hough as evidenced by PubChemMethimazole, and therefore, the claimed invention taught.  Note MPEP 2131.02(II), “See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under  35 U.S.C. 103 as obvious over Hough et al (US 4255194) as evidenced by PubChem “Methimazole” (hereinafter PubChemMethimazole).
*** Please note that (1) evidentiary references can be used in a 35 USC 102 rejection to show that a characteristic not disclosed in the reference is inherent (note MPEP 2131.01) and (2) references cited to show a universal fact do not need to antedate the filing date (note MPEP 2124) ***
Claim 2: Hough as evidenced by PubChemMethimazole teaches the features of claim 1 as discussed in the 35 USC 102 rejection of claim 1 using Hough as evidenced by PubChemMethimazole above.
Furthermore, as to the concentration amount of the stabilizer in the palladium plating bath, Hough teaches an amount of less than 0.1 g/l (which would overlap the claimed range) (column 2, lines 40-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the range given, giving values in the claimed range. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al (US 2010/0003399) in view of Haga et al (US 4804410).
Claim 1: Hotta teaches an electroless plating solution/bath that comprises a water soluble metal salt (compound), a reducing agent (which can include hypophosporous acid, dimethylaminoborane, etc), and a complexing agent (chelating agent, and understood to be a complexing agent as claimed as including complexing agent materials described in the present specification at page 5) (note 0019-0026) and the solution also contains what is described as a leveler which is a sulfur based organic compound that includes materials that meet the claimed requirements of the claimed stabilizer as an organic compound in which a divalent sulfur compound is bonded to a compound with a heterocyclic structure, the organic compound containing neither a thiol group or a disulfide bond, note Formula I, for example, where n can be 1, so formula would be R1-S-R2, or Formula IV, where n can be 1 so formula would be R1-S-L3, where R1 and/or R2 can be cyclic groups that contain N or S, for example, with examples of thiazolyl (thiazole structure), pyrimidyl (pyrimidine structure), imidazolyl (imidazole structure) for example, and L3 an alkyl group, such that S would predictably and acceptably be a divalent sulfur compound bonded to a compound with a heterocyclic structure without a thiol group or disulfide bond, where the heterocyclic structure can be thiazole, pyrimidine or imidazole, for example (note 0027-0031) from the selection of the specific R1 or R2 groups and L3 groups to use from the options taught.  Hotta notes using 0.05 to 50 mg/l of the leveler, where t0o much can inhibit precipitation of plating, noting that this material will affect the plating  (0033). While Hotta exemplifies the metal compound as based on nickel or copper, the broad teaching is a metal compound/salt in general (note 0019, claim 1), where plating can be of circuit boards, for example (0001). 
As to specifically using a palladium compound, as the metal salt/compound in the plating bath, giving an electroless palladium plating bath, Haga further notes that it is desirable to provide electroless palladium plating to electronic parts (note column 1, lines 1-30, column 2, lines 5-15, column 8, lines 1-15), where an electroless palladium plating bath/solution would be provided that contains palladium compound, ammonia or amine compound (as complexing agent), reducing agent (hypophosphorous acid compounds or boron hydride compounds, including dimethylamineborane) and an organic compound containing bivalent sulfur (note column 2, lines 35-45, column 3, lines 1-65, column 5, lines 30-45), where the amine compounds can include amine compounds like ethylene diamine and EDTA (column 3,lines 40-65, note also described by Hotta at 0025 for its complexing agents).  As sulfur containing organic compound, Haga describes using various sulfides, disulfides, thiazoles, etc. in amounts of 1-100 mg/l (overlapping the amount of sulfur containing material in Hotta) (note column 4, line 15 through column 5, line 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotta to use the plating bath/solution for plating palladium metal as suggested by Haga with an expectation of predictably acceptable results, since Hotta indicates an electroless metal plating solution that can plate circuit boards (which would be electronic components) that would generally describe the use of metal salts, and Haga indicates palladium as a metal that is desirably plated  on electronic components by an electroless metal plating bath/solution where the plating solution would contain palladium metal compound as the metal compound/salt and further would contain reducing agent and complexing agent as described by Hotta, and also would contain a sulfur compound, similarly to that desired by Hotta and in overlapping amounts, and therefore, the plating bath/solution of Hotta would be expected to work with palladium compounds to plate palladium.  With the use of the suggested sulfur based organic compound leveler, this would be understood to be stabilizer as claimed as a material indicated by applicant as such a stabilizer, and all features of the bath claimed would be provided.
Claim 2: Hotta suggests the stabilizer/leveler material would be provided in amounts of 0.05 to 50 mg/liter, overlapping the amount claimed (0033), and it would have been obvious to optimize the amount from the ranges given, giving an amount in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5: when using R1-S-L3 compounds as described by Hotta as discussed above, for example, the divalent sulfur compound can be considered as being inclusive of methanethiol, propanethiol, etc., for example, since the L3 group can be alkyl, which would be attached to the S- so such simple alkyl groups as methyl, propyl, etc, would be understood to be predictably and acceptably included, giving methanethiol with the S attached, propanethiol with the S attached, etc (note 0027-0031) and it would have been obvious to optimize from the options given for the best results with predictable and acceptable results.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kolics (US 2012/0104331) in view of Thomas et al (US 2018/0037852).
Claims 1, 2, 5: Kolics teaches an electroless plating bath/solution that can contain a metal salt that would provide metal ions, where the metal ions can be palladium, such that a palladium salt (compound) would be used and a palladium plating bath would be provided, and the bath also would contain a reducing agent and a complexing agent (note 0011, 0012, 0017, 0031, for example).  The bath can also contain a corrosion inhibitor (note 0031), where such an inhibitor can minimize corrosion of copper substrates, for example (0026). 
As to the corrosion inhibitor material and it also being a stabilizer as claimed (note claims 1, 5), and the amount used (claim 2), Kolics gives examples of the inhibitor, but also notes other materials can be used (0026).
Thomas describes how known corrosion inhibitors for metals such as copper and aluminum include various azole materials including 2-amino-5-(ethylthio)-1, 3, 4- thiadiazole (0048), where this would be an organic compound with a divalent sulfur compound (which can be considered CH3-CH2-S-, or ethyl mercaptan as in claim 5) bonded to a compound with a heterocyclic structure that would be a thiadiazole or derivative thereof, and would have neither a thiol group of SH or a disulfide bond.  Furthermore, it is noted to use about 0.001 wt% to about 1 wt% of this material in a composition for use (note 0048), which would be about 10 mg to about 1 gram/l.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Kolics to use a corrosion inhibitor such as 2-amino-5-(ethylthio)-1, 3, 4-thiadiazole as suggested by Thomas with an expectation of providing a desirable corrosion inhibiting of a substrate such as copper for use, since Kolics indicates that that plating solution can have palladium, a substrate to plate would be copper, and a desire to provide corrosion inhibitor to prevent corrosion of copper in the plating solution, and Thomas teaches that a known corrosion inhibitor for metal such as copper would be 2-amino-5-(ethylthio)-1, 3, 4-thiadiazole which would also meet the requirements of a stabilizer as in claims 1 and 5, including being an organic compound in which a divalent sulfur compound is bonded to a compound with a heterocyclic structure, where the heterocyclic structure is a thiadiazole/derivative thereof, the organic compound contains neither a thiol group or a disulfide bond and the divalent sulfur compound is an ethyl mercaptan.  Furthermore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of inhibitor used, noting the range provided by Thomas (0.001 to 1 wt%) and the desire for inhibiting, and this would provide an amount in the range claimed in claim 2, note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the corrosion inhibitor used would be a chemical formula meeting the requirements of claim 1 and 5 for a stabilizer and in the range of amounts used of claim 2, the 2-amino-5-(ethylthio)-1, 3, 4-thiadiazole inhibitor would also be considered a stabilizer as claimed.

It is noted as to the rejection using Hotta in view of Haga; and Kolics in view of Thomas, that applicant has provided comparative examples in the specification.  However, these do not make a showing commensurate in scope with what is claimed that is sufficient to overcome the rejections.  Note for example, that as presently claimed in claims 1 and 5, there is no requirement as to amount of any material including the amount of the specific stabilizer, and therefore, a vanishingly small amount can be used of the stabilizer for example, where Haga, for example, notes how too small amounts of stabilizer make the plating solution insufficient for stability and too much decreases deposition rate, etc. (column 5, lines 15-25).  Furthermore, it is not prevented that other stabilizer than that listed can be present or other material that would affect the results.   Note Hotta, for example, indicates how additional stabilizer can be added to the solution with the sulfur compound (0045).  The specification also notes that the pH can affect stability and plating rate (note page 11 of the present specification).  Here for the testing, all plating was done on nickel underlayers (which is not claimed), all with the exact same amounts of Pd salt, complexing agent, buffer, reducing agent, pH and temperature, and for the comparative examples, the comparative examples 5-8 with disulfides or thiol groups, were done with single examples with extremely low amounts (below the amounts indicated by Haga when using the disulfide materials or thiol containing materials, where it indicates using 1-500 mg/l, at column 5, lines 10-20, and gives examples with thiol groups with 20 mg/l at column 11, lines 40-65, with a pH of 8 and deposited onto copper).  As well, all inventive testing is for stabilizer in the range of 0.1 to 1 mg/l, while even claim 2 is in the range of 0.01 to 10 mg/l, while the comparative example stabilizers were each tested at a single point.  Haga also notes that the baths can be stable indefinitely at 45 degrees C or lower (column 3, lines 5-15), where there is no temperature range claimed.  Therefore, for example, with the range of inventive stabilizers not tested in amounts that would cover the claimed range, not tested at different temperatures or pH or solutions with different amounts of Pd/complexing agent/reducing agent, and the comparative examples only tested at single points and only with other bath conditions that are exactly the same, and only tested on a single substrate, where any substrate can be used, and the bath could have other additive materials, including other stabilizers as claimed, applicant has not made a showing commensurate in scope to what is actually claimed of criticality/unexpected benefits, and the rejection above is maintained.  Note the discussion at MPEP 716.02(d).

The Examiner notes that applicant refers to a formula at page 15 of the specification as 2-mercaptobenzothiazole, but the Examiner understands the cited PubChem description of 2-Mercaptobenzothiazole to be controlling as from the literature, so understood to describe the structure in the reference to Hough.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims, with new stabilizer compounds being discussed for the rejections using Hough and Hotta due to the amendments to the claims, and the new rejections using Kolics and Thomas as to stabilizer compound to use from the newly limited range.
(B) as to the 35 USC 102 rejection using Hough as evidenced by PubChem, it is argued that this does not teach the now provided features as to the heterocyclic structure.  However, applicant has not clarified why the MBT would not be considered as having a thiazolidine derivative structure as currently and previously noted by the Examiner.  Additionally as noted for Hough as evidenced by PubChemMethimazole, Hough would also provide another stabilizer that would meet the requirements of claim 1.  Therefore, the rejections above are maintained.
(C) further as to the 35 USC 103 rejections using Hotta in view of Haga, it is argued that this would not teach the compound with heterocyclic structure now claimed.  However, the Examiner has discussed above in the rejection why the broad teaching of Hotta would also indicate the use of heterocyclic structures and S compounds as now  in claims 1 and 5.  Therefore, the rejections above are maintained.
(D) As to the request for an interview if the case is not allowable, noting the new compounds cited and the new references cited, the Examiner is providing this rejection allowing applicant to review the positions of the Examiner.  If applicant’s representative still would like an interview after review, applicant’s representative should contact the Examiner to arrange one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718